El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
El demandado apelante solicita la reconsideración de la sentencia dictada en julio 26 de 1940, 57 D.P.R. 504, y nos pide que la modifiquemos en el sentido de que se le impon-gan a los demandantes las costas del pleito, incluyendo una suma razonable como honorarios de abogado. El caso fué abierto de nuevo para oír a las partes solamente en cuanto a la petición del demandado apelante, celebrándose la vista con comparecencia de ambas partes el día 24 del mes en curso.
*355Los demandantes reclamaron indebidamente al demandado la suma de $500, más $37.50 de intereses y $200 fijados para costas y honorarios. El demandado alegó y probó que él solamente adeudaba a los demandantes $36.50 como remanente de un crédito refaccionario que fué garantizado por la hipoteca de $500 que trataron de cobrar los demandantes; y en su contestación a la demanda, dió su consentimiento expreso para que se dictase sentencia en su contra por la suma de $36.50, que es la suma que en definitiva se le condenó a pagar por la sentencia de esta Corte Suprema.
No habiendo obtenido los demandantes una sentencia más favorable que la proposición que les hiciera el demandado, procede de acuerdo con las disposiciones del artículo 313 del Código de Enjuiciamiento Civil, ed. 1933, que se condene a los demandantes al pago de las costas causadas por el deman-dado desde la fecha en que éste hizo la proposición de con-sentir que se dictara sentencia en su contra.
La temeridad de los demandantes es manifiesta. No solamente trataron de cobrar al demandado una suma que éste no les adeudaba, si que también se opusieron infundadamente a que se modificase la sentencia por la cual se condenó al demandado a pagar $200 de costas y honorarios, no obstante haberse probado a satisfacción de la corte sentenciadora que la hipoteca que se trató de cobrar había sido otorgada como garantía colateral de un préstamo refaccionario y que éste había sido pagado con excepción de la suma de $36.50, que el demandado ofreció pagar. Procede por tanto que se imponga a los demandantes la obligación de pagar los honorarios del abogado del demandado, los que deben fijarse en $100 por los servicios prestados ante la Corte de Distrito de Humacao y en $50 por los prestados ante esta Corte Suprema.

La sentencia que dictamos en julio 26 de 1940 debe dejarse sin efecto y en su lugar dictarse otra de acuerdo con los tér-minos de esta opinión.